DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments filed 7/25/2022 have been fully considered but they are not persuasive. Applicants’ assert that the amendments render the rejection moot.  The Examiner disagrees.  The claims do not include a practical application and thus, the claims are merely reciting an algorithm resulting in data manipulation without a practical application.  
Applicants have merely added that an imaging of a subsurface including the medium in a region of interest by seismic data processing of the set of first-arrival onsets.  However, this feature is merely data manipulation, and displaying results.  There is no tangible practical application of the data manipulation. See MPEP 2106.04(d).  There is no practical application of the image.  
While imaging has been held a practical application in the context of animation in McRO, the only practical application of the animation of McRO, is the display of the animation.  Here, there is a distinction, where the imaging claimed is a mere display of results for various practical applications, which applicants have failed to claim. As such, the well-made rejection is hereby maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7 and 13 and their dependent claims (all claims 1-18) are hereby rejected under 35 USC 101.
The claimed invention is directed to an algorithm and data manipulation without significantly more. The claim(s) recite(s) receiving data, and then data manipulation by an algorithm and displaying results in the forming of an image without significantly more. This judicial exception is not integrated into a practical application because the end result of the recited features is merely displaying an imaging which is the result of data manipulation. The granting of a patent on these claims would result in the claims reading on all practical applications of the recited images.
	The dependent claims merely recite additional steps of the algorithm, and do not add a practical application.  That is, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898